Citation Nr: 0110501	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  00-11 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial compensable evaluation for a 
genitourinary scar, status post meatus mass removal.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
December 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas.  The RO granted entitlement to 
service connection for a scar, status post penis meatus mass 
removal, with assignment of a noncompensable evaluation.

The June 2000 statement and the February 2001 brief, 
submitted by the national representative, address the sole 
issue certified for appeal; however, the March 2000 notice of 
disagreement requested that VA update its records to include 
"the veteran's appeals issues regarding service connection 
for residuals of a tonsillectomy, service connection for a 
nervous condition, and service connection for a sinusitis 
condition."  

In September 1998, the Board remanded the issue currently 
before the Board and denied entitlement to service connection 
for the remaining disorders listed above.  It appears that 
the veteran may be attempting to reopen the previously denied 
claims.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & West Supp. 
2000).  As these additional issues have been neither 
procedurally developed nor certified for appellate review, 
the Board is referring them to the RO for initial 
consideration any indicated appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2. The genitourinary scar, status post removal of penis 
meatus mass, is not manifested by evidence of urine 
leakage, frequency, or obstructed voiding that requires 
the wearing of absorbent materials. 

3. The genitourinary scar, status post removal of penis 
meatus mass, is not manifested by poor nourishment with 
repeated ulceration, pain, tenderness, loss of erectile 
power or any functional limitation. 

4. The genitourinary scar, status post removal of penis 
meatus mass, has not rendered the veteran's disability 
picture unusual or exceptional in nature, markedly 
interfered with employment, or required frequent inpatient 
care as to render impractical the application of regular 
schedular standards.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for the 
genitourinary scar, status post penis meatus mass removal, 
have not been met.  38 U.S.C.A. § 1155 (West 1991); VCAA of 
2000, Pub. L. No. 106-475 § 4, 114 Stat. 2096, 2098-99 (2000) 
(to be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.2, 4.3, 4.31, 4.115a, 4.115b, 4.118, 
Diagnostic Codes 7805, 7522 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran initially applied in August 1998 for entitlement 
to service connection for his genitourinary scar, which 
apparently developed from a 1942 surgical removal of a mass 
discovered at the tip of his penis.  He essentially abandoned 
the claim thereafter until December 1993.  A January 1994 
letter from the RO referenced a December 1993 denial of his 
claim, and requested additional evidence for readjudication.  
The claims file at that time contained no medical evidence.  
The letter specifically indicated that the RO had disallowed 
his claim for failure to prosecute the request for evidence.  

In February 1994, the veteran submitted a copy of all service 
records in his possession, most of which pertain to his duty 
assignment and honorable service during active duty.  These 
records failed to assist VA's search of his service medical 
records.  Since the available service records provided by the 
veteran were negative for any surgical treatment of his 
penis, his claim for entitlement of such was again denied by 
the RO in an August 1994 rating decision.     

In June 1995, the veteran appeared and testified at an RO 
hearing.  At his hearing, he stated Army physicians 
discovered a papilloma at the tip of his penis, which they 
surgically removed.  When asked if his penis was deformed as 
a result of the surgery, he answered, "not really."  He 
also denied recurrent urinary infections or problems 
achieving erection.  He indicated the sole symptom from his 
penis surgery was stream variance, requiring careful 
attention to avoid soiling himself.     

In 1997, after another unsuccessful search for his service 
medical records, the RO again denied entitlement to service 
connection for a genitourinary scar.  According to a request 
for information form completed in July 1997, no additional 
medical records were found.

In September 1998 the Board remanded to the RO the claim of 
entitlement to service connection for a genitourinary scar 
for further development.  The Board noted the possibility 
that the veteran's records may have been destroyed as a 
result of the 1973 fire at National Personnel Records (NPRC).   

Medical records obtained pursuant to the Board's remand 
include outpatient treatment records from Audie Murphy 
Memorial Veterans Hospital in San Antonio, Texas.  The 
veteran stated that his 1942 penis surgery had been performed 
at this facility, but only records from 1997 to 1999 were 
found.  These records nevertheless show a history of 
papilloma excision consistent with his claim.  Physical 
examination demonstrated wide meatus, status post meatotomy.  
With respect to his reported voiding dysfunction, however, 
progress notes show he "does not have any urine leakage" 
and is "stable with timed voids." 

In December 1999, VA examination of the veteran's 
genitourinary system was conducted.  Objective findings were 
consistent with mild scar tissue present on the right side of 
the meatus, with physical enlargement of the opening, which 
would allow for urine to spray, rather than pass in a normal 
urinary stream, according to the examiner.  

The veteran explained to the examiner that the urethral 
opening was enlarged due to his 1942 penis meatus removal.  
He stated that since that time, he had not had good control 
passing urine.  When urinating while standing, he soiled his 
clothes due to a spraying effect of the urine.  When 
urinating while seated, however, he admitted there was no 
soiling of his clothes.  He also reported no burning 
sensation during voiding, and a negative history for urinary 
infections.  

In its January 2000 rating decision, the RO granted 
entitlement to service connection of the veteran's scar, 
status post removal of penis meatus mass.  A zero percent 
evaluation was assigned, effective December 16, 1993.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2000), which require the evaluation of the complete medical 
history of the veteran's condition.


In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  

In Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" 
of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it 
was possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2000).


The provisions of 38 C.F.R. § 4.27 (2000) provide that 
unlisted disabilities requiring rating by analogy will be 
coded with the first two numbers of the schedule provisions 
for the most closely related body part and "99."  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2000).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2000).  The Court 
has held that a veteran may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14 (2000).  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994);  Fanning v. Brown, 4 Vet. 
App. 225 (1993).

The schedule of ratings provides that diseases of the 
genitourinary system generally result in disabilities related 
to renal or voiding dysfunctions, infections, or a 
combination of these.  38 C.F.R. § 4.115a.  Where diagnostic 
codes refer to these specific areas of dysfunction, only the 
predominant area of dysfunction shall be considered for 
rating purposes.  Id.

Pursuant to the criteria for voiding dysfunction, disorders 
are rated as to the particular condition as urine leakage, 
frequency, or obstructed voiding.  In this regard, continual 
urine leakage requiring the wearing of absorbent materials 
which must be changed less than 2 times per day warrants an 
evaluation of 20 percent.  The next higher rating (40 
percent) requires the wearing of absorbent materials, which 
must be changed 2 to 4 times per day.  38 C.F.R. § 4.115a.

The schedule of ratings provides that a deformity of the 
penis with loss of erectile power is assigned an evaluation 
of 20 percent.  38 C.F.R. § 4.115b, Diagnostic Code 7522.   

Under the schedule of ratings for skin disorders, generalized 
scarring, Diagnostic Code 7805, is rated on the limitation of 
function of the part affected.  However, superficial scars 
are compensable if they are poorly nourished, with repeated 
ulceration, or if they are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Codes 7803 - 
7805.

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (2000).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  VCAA of 2000, Pub. L. No. 106-475 § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107);  38 C.F.R. §§ 3.102, 4.3 (2000).  


Analysis

I. Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board is satisfied that all relevant facts pertaining to 
this issue have been properly developed, and that no further 
assistance is required in order to satisfy the duty to assist 
provisions as mandated by the VCAA of 2000.  VCAA of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).   Specifically, 
the record shows the RO scheduled the veteran for a VA 
examination, which he attended in December 1999; the report 
from that examination is comprehensive insofar as it address 
all issues relevant to the claim.  

The RO provided a development letter and issued a rating 
decision, followed by a statement of the case. These 
documents and actions specifically notified the veteran of 
what is required to substantiate his claim.  
In response, VA received a statement from the veteran's local 
representative, followed by an appellant's brief from his 
national representative. 

The Board also recognizes VA's heightened obligation in 
cases, such as this, in which service records are presumed to 
have been lost or were destroyed while in the possession of 
the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  However, the record shows VA made multiple attempts 
to locate/obtain the veteran's service medical records; these 
attempts were unsuccessful.  Other evidence identified by the 
veteran has been obtained and associated with the claims 
file.  Therefore, the duty to assist the veteran, as mandated 
by the new provisions, has been met.   

The Board finds that the veteran is not prejudiced by its 
consideration of his claim pursuant to the new law without it 
first being considered by the RO.  As set forth above, VA has 
already met all obligations to the veteran under this new 
law.  Moreover, the veteran and his representative have been 
offered the opportunity to submit evidence and argument on 
the merits of the issue on appeal, and have done so.  In view 
of the foregoing, the Board finds that the veteran will not 
be prejudiced by its actions and that a remand for 
adjudication of his claim by the RO under the new law would 
only serve to further delay resolution of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

II. Evaluation of Genitourinary Scar

The Board may only consider those factors that are included 
in the rating criteria provided by regulations for rating 
that disability.  To do otherwise would be error as a matter 
of law.  Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  However, 
the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).   

One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the veteran was evaluated under voiding 
dysfunction of the genitourinary system.  The Board considers 
these rating codes (cited by the RO in its rating decision 
and statement of the case) to be appropriate to the extent 
that no other Diagnostic Codes have been determined to be 
"more appropriate."  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).  

The anatomical localization and symptomatology of the 
veteran's service-connected disorder is an unlisted condition 
analogous to genitourinary scarring. 38 C.F.R. § 4.20, 4.27, 
4.115a, 4.115b, 418, Diagnostic Codes 7522, 7805.  In its 
January 2000 rating decision, the RO granted entitlement to 
service connection for the disability.  The RO then assigned 
the veteran a zero percent rating under this generalized code 
for scarring, which is rated by the limitation of function of 
the part affected.  Here, the RO combined Diagnostic Code 
7805 with the code for penis deformity, Diagnostic Code 7522.  
The Board agrees that this assessment most closely 
approximates his diagnosed disorder and resulting limitation.      

The Board reiterates that only the predominant area of 
dysfunction is reviewed for rating purposes.  38 C.F.R. 
§ 4.115a.  The veteran has stated repeatedly throughout the 
record that his only dysfunction with respect to his 
genitourinary scar has been his voiding dysfunction.  The 
Board will thus treat this dysfunction as the predominant 
area of dysfunction (as opposed to renal dysfunction or 
infections).  

The veteran contends, through his representative's February 
2001 brief, that his service-connected disability warrants at 
least a 40 percent evaluation under voiding dysfunction at 
38 C.F.R. § 4.115a.  In general, voiding dysfunction can be 
evidenced by urine leakage, high frequency, or obstructed 
voiding.  

The veteran has never asserted difficulty with any of these 
complications, and the objective evidence confirms none of 
these problems exist.  Outpatient records as current as 1999 
note the veteran is stable with timed voids.  No urine 
leakage or increased frequency has ever been reported or 
documented.  To be sure, the veteran stated at his June 1995 
RO hearing that the only problem is stream variance.  

Stream variance is discussed in the context of obstructed 
voiding, but the specific criteria address concerns of 
hesitancy, slow or weak stream, and decreased force of 
stream.  The evidence does not show the presence of any of 
these problems.  To the contrary, the evidence shows 
insufficient "obstruction."  The veteran's urinating action 
causes a spraying effect due to the surgical removal of mass.  
In essence, he contends his urine stream is not obstructed 
enough, due to his enlarged urethral opening.  There is no 
compensable evaluation for this type of voiding dysfunction 
under the rating schedule.  

Even if a particular condition in this case did evidence a 
true voiding dysfunction, the claims file shows it has not 
required appropriate treatment.  As set forth above, a 20 
percent evaluation is warranted if the disorder requires the 
wearing of absorbent materials which must be changed less 
than 2 times per day.  To warrant a 40 percent evaluation, 
the absorbent materials must be changed 2 to 4 times per day.  
Voiding dysfunction does not provide for a compensable 
evaluation for less than 20 percent. 

The claims file contains no evidence to suggest the veteran 
wears absorbent materials.  Furthermore, the veteran has 
consistently maintained the only problem is a spraying effect 
while urinating, which he noted caused soiling of his clothes 
only when standing to urinate.    

The Board notes that the criteria for voiding dysfunction 
under 38 C.F.R. § 4.115a is also applied to other 
genitourinary diagnoses, such as urethral fistula or 
stricture, under Diagnostic Codes 7518, 7519.  





Thus, consideration of these additional rating codes, if 
considered "more appropriate" under Tedeschi, supra, 
provides no alternative analysis for a compensable 
evaluation.  That is, the emphasis remains on the veteran's 
predominant area of dysfunction, i.e., his voiding, 
regardless of its classification within the genitourinary 
system.  

Diagnostic Code 7520, removal of half or more of the penis, 
is clearly inapplicable, since only a small mass was removed 
from the tip of the penis.  Although there is a minor penis 
deformity at the urethral opening as a result of that mass 
removal, there are no subjective or objective findings of 
loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 
7522.  

The Board notes here that, without a compensable evaluation, 
the issue is not reached as to whether the veteran is 
entitled to special monthly compensation under 38 U.S.C. 
§ 1114(k) for loss of use of a creative organ.  38 C.F.R. 
§ 3.350.    

With respect to scarring, the appropriate codes do not 
provide for a compensable evaluation in this case.  As noted 
earlier, Diagnostic Code 7805 for "scars, other" is rated 
on the limitation of function of the part affected and thus 
has no independent rating percentages.  

As for Diagnostic Codes 7803 and 7804, the subjective and 
objective evidence reflect no indication the veteran's status 
post removal of penis meatus mass has caused any ulceration, 
tenderness, or pain on demonstration; he has always 
maintained, to both physicians and VA, that his only problem 
is stream variance, as discussed above.   

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2000), whether or not they were raised by the veteran, 
as required by Schafrath, supra.  



The Board, however, finds no basis upon which to assign a 
compensable evaluation, in that the veteran manifests no 
separate and distinct symptoms not contemplated in the 
currently assigned zero percent rating.   

As there has been no grant of an initial compensable 
evaluation for the genitourinary disability at issue, there 
exists no basis upon which to consider assignment of 
"staged" ratings.  See Fenderson, supra.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  In its May 2000 statement of the case, the 
RO did not consider the possibility of an assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  

In addition, the veteran has not asserted and the evidence 
does not raise consideration of an extraschedular rating.  
The veteran does not contend and the evidence does not show 
that the genitourinary scar has markedly interfered with 
employment or resulted in frequent hospitalizations or 
inpatient care.  In fact, the evidence suggests it has never 
interfered with employment or resulted in hospitalization.  
Thus, the required exceptional or unusual circumstance is not 
present, such that the Board need not consider the issue any 
further.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds that a preponderance of the evidence is 
against an evaluation to a compensable degree for the 
veteran's service-connected genitourinary scar, status post 
removal of penis meatus mass, for any period from the 
effective date of service connection throughout the present.


ORDER

Entitlement to an initial compensable evaluation for a 
genitourinary scar, status post penis meatus mass removal, is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals




 

